Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 88, the prior art of record does not disclose a method of at least partially occluding an opening in a vascular tissue including a vascular closure device including a plug and an optical dye that exhibits a second optical condition distinguishable from a first optical condition when the plug is in a second state after at least partially occluding the opening in the tissue, and initiating a coagulation cascade, in combination with the other claimed elements.
The following is an examiner’s statement of reasons for allowance: Regarding claim 88, the prior art of record does not disclose a method of at least partially occluding an opening in a vascular tissue including a vascular tissue including a vascular closure device including a plug and an optical dye, insertion of the plug into the opening in the vascular tissue incorporates the optical dye into a tissue seal, fibrin network, or clot and immobilizes the optical dye in the tissue seal, fibrin network, or clot or rigidifies the optical dye, thereby providing a change from a first optical condition to a second optical condition and initiates a coagulation cascade, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.